Mr. Justice Stone delivered the opinion of the court: The county treasurer and ex-officio collector of taxes of St. Clair county made application to the county court of that county at its June, 1923, term, against the appellant, for judgment for delinquent taxes against the St. Louis, Alton and Terre Haute division of appellant. To this application ' for judgment appellant filed objections to the county highway tax, the road and bridge taxes in eight townships of that county, the streets and bridges, public benefit and police pension fund taxes of the city of East St. Louis, and the streets and bridges and public benefit taxes of the city of Belleville. Appellant’s objections were overruled and judgment entered against it. The questions involved in this case have been passed upon in People v. Illinois Central Railroad Co. 310 Ill. 212, People v. Chicago and Eastern Illinois Railway Co. id. 257, and People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. 307 id. 162, where taxes of the same character as those objected to here were attempted to be levied and the same objections were passed upon and the taxes' involved held void. Appellee in his brief and argument says: “We concede that prior to the acts of 1923 the taxes in controversy in the case at bar were illegal under the decisions of this court.” The acts referred to as having been passed in 1923 are certain validating acts by which the legislature attempted to validate taxes illegally levied. In People v. Illinois Central Railroad Co. supra, and People v. Chicago and Eastern Illinois Railway Co. supra, the validating acts on which appellee here relies were held unconstitutional for the reason that the legislature does not possess the power to impose taxes on the people of any district for corporate purposes. Those cases are controlling here, and the county court erred in overruling appellant’s objections. The judgment of the county court is therefore reversed and the cause remanded, with directions to sustain appellant’s objections. Reversed and remanded, with directions.